Senior Judge LEWIS
(dissenting):
I conclude that the military judge erred in allowing the two victims to testify with their backs to the appellant. Under the circumstances of this case, I am not satisfied beyond a reasonable doubt that the error was harmless. Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705, 710-711 (1967). See United States v. Brooks, 25 M.J. 175, 180 (C.M.A.1987). I would set aside the findings of guilty of Charge I and the Specifications thereunder (alleging acts of sodomy committed against the appellant’s stepsons) and the sentence and authorize a rehearing. I would not preclude the prosecution from resubmitting a motion to shield the child witnesses from eye-to-eye contact with the appellant so that the evidence presented in support thereof might be evaluated in light of the Supreme Court’s guidance in Coy v. Iowa.

Another View of Coy v. Iowa: What did the Plurality Hold?

The majority have premised the decision today on their best estimate of what some future majority of the Supreme Court might recognize as the proper balance between the emotional interests of child sexual abuse victims at trial and the Sixth Amendment right of criminal accuseds to confront their accusers. Support for recognition that these competing interests may be balanced can be found in a concurring opinion of two of the eight Justices who participated in Coy. I believe it is appropriate that one of us examine Coy from the perspective of the plurality opinion authored by Justice Scalia with the concurrence of three others. The message of the plurality in Coy is that the balance has already been struck, and decisively so, in favor of an accused’s right to a face-to-face confrontation with prosecution witnesses. It is commendable that we champion concerns for the child victims who are subject to the trauma of the trial process. However, if we elevate these concerns to a position of superiority to an accused’s Sixth Amendment rights, we are fashioning a *547very tenuous construction of constitutional law.
Whether or not we find it palatable to acknowledge it, the plurality in Coy accepted as a necessary consequence the probability that certain truthful witnesses will experience anxiety and trauma when required to testify under the direct gaze of those whom they accuse. Justice Scalia observed: “That face-to-face presence may, unfortunately, upset the truthful rape victim or abused child, but by the same token it may confound and undo the false accuser, or reveal the child coached by a malevolent adult. It is a truism that constitutional protections have costs.” 108 S.Ct. at 2802. It is inconceivable that this position was reached precipitously and without any thought of the special place that child witnesses have come to occupy in our criminal trial processes. The bottom line of Coy is that this consideration does not enjoy any special recognition when it conflicts with an accused’s ability to face his accusers at trial. Whether, in the context of confrontation, the special needs of child witnesses enjoy any measurable degree of recognition at all with a discernible majority of the Supreme Court remains to be seen.

The “Future” Majority

Let us assume that Justice O’Connor, in her concurring opinion, speaks for the future majority of the Supreme Court on this issue. How will a case like that before us be viewed? We, of course, embark upon a rather speculative venture at this point. I submit that speculation to the effect that the balance will be struck in favor of the child witness is highly illusory.
As I see it, the majority opinion has stressed two factors which distinguish the case before us from that before the Justices in Coy. 1. We are not faced with a statute, regulation or rule which permits certain prosecution witnesses to be shielded from eye-to-eye contact with an accused without a determination of necessity by the military judge. 2. The military judge in this case made findings of fact and concluded that allowing the two child witnesses to testify with their backs to the appellant, so as to avoid direct eye contact, was necessary. If this approach were to be found sufficient per se to overcome an accused’s right to confrontation, such disposition would signal a radical retreat from the essence of Coy. When the military judge’s findings are examined critically they say little more than that the child witnesses would experience less anxiety and, thus, could testify more readily if they were to avoid direct eye contact with the appellant. That, in my view, is not sufficient.
I do not write to demean the findings that the military judge made in this case. With the judicial guidance available at the time of trial I can easily envision that I would have made similar findings in support of the same ruling. However, we are now looking at a constitutional principle that has been significantly refocused. We cannot evaluate that which occurred at trial in light of what the law appeared to be at that time; we must apply the law as it is now. When the majority affirm the military judge’s action in this ease they announce that the “exception” to Coy has virtually engulfed the constitutional rule stated therein insofar as Air Force practice is concerned. The irony is that Coy, as so viewed, becomes a vehicle for protecting the emotional interests of child victims at trial. This is a very worthy goal. However, it is worth repeating that its enunciation by this Court makes for very bad constitutional law.
The majority opinion, in attempting to develop the outlines of an exception to the result in Coy, discusses three factors that are worthy of consideration. One of the victims in this case suffered from a stuttering problem which was likely to manifest itself under anxiety and stress. This condition, as described by the expert witness, might well interfere with the child’s capacity to think properly and, thus, could impair his ability to provide meaningful testimony. It is also noteworthy that the appellant, unlike the defendant in Coy, occupied a position in loco parentis to the victims and had exercised considerable control and influence over them. The victims might be expected to be greatly intimidated by being in direct eye contact with him when they *548testified. The majority opinion also mentions that the witnesses were repeatedly beaten by the appellant during the commission of the offenses. The psychologist who testified in support of the prosecution motion did not allude to physical violence visited upon the child victims in her testimony, but the military judge had access to exhibits which contained references to certain beatings. We do not know the extent to which any of these factors influenced the military judge’s ruling because his findings do not so indicate. In the absence of more particularized findings of necessity by the military judge, I am not willing to say that the ruling in this case can be sustained as an exception to the appellant’s right of confrontation. See Justice O’Connor’s concurring opinion in Coy, 108 S.Ct. at 2805.
I believe that it is also necessary that we critically examine the testimony of the psychologist. It appears likely that her recommendation for shielding the child witnesses from the direct gaze of the appellant was not greatly influenced by the specific factors set forth above. As the majority opinion notes, she acknowledged on cross-examination her general preference that her child clients be permitted to testify without having to confront their accused assailants. Her opinion was based in part on the view that children as a class experience extreme anxieties when they have to provide testimony in sexual abuse cases. This is undoubtedly a valid point of view and one that is hardly surprising coming from an individual involved in therapeutic treatment of abused children. It would be surprising, indeed, if a child psychologist were to express a contrary view concerning a patient in therapy. However, a premise this broad makes for a broad rule. Is the Court today holding that an accused’s right to confrontation in a given ease is determined by what is emotionally feasible and sound for the welfare of child witnesses undergoing therapy? That is truly a broad rule.
Military judges faced with a proposition such as I have posited above are administering something other than justice. I submit that we invite them to administer a discipline for which they are neither equipped nor trained. Or, to put the shoe on the other foot, is it the therapists who will ultimately be charged with the administration of an important aspect of due process in Air Force courts-martial?

A Caveat: What of Trials with Members?

In my view, the most essential finding made by the military judge was the following: “One, such a [sic] arrangement will not have any effect on the Court with regard to the presumption of innocence of the accused; ...” What might the military judge have found in this regard if this had been a trial before members rather than the military judge, sitting alone? I fear that an arrangement to shield or move witnesses to a position where they might avoid direct eye-to-eye contact with an accused will be difficult to handle without significant risk of prejudice in a trial before members. Any method that is employed is surely going to be obvious to the members. Does such an arrangement convey an unmistakable message that someone in a position of authority, presumably the military judge, has determined that the accused has caused grievous physical or psychological harm or that he otherwise represents a danger to the child witness or witnesses who appear to testify? These may be legitimate aggravation considerations, but at an appropriate point in the trial once the issue of guilt has been properly determined. Might the potential for prejudice arising from such a situation be alleviated by appropriate instructions? I assume that we may have occasion to address that issue in due course.